ICJ_109_UseOfForce_SCG_ITA_1999-06-02_ORD_01_NA_07_EN.txt. 520

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

1. Notwithstanding my agreement with the operative part of the Order,
I consider it necessary to make the following observations.

2. Article IX of the Genocide Convention is in force between the
Parties. It prescribes:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute.”

3. Yugoslavia maintains that the Respondent has violated:

“the obligation contained in the Convention on the Prevention and
Punishment of the Crime of Genocide not to impose deliberately on
a national group conditions of life calculated to bring about the
physical destruction of the group .. .” (Application of Yugoslavia,
p. 12).

Furthermore, during the public hearings Yugoslavia stated “in the cir-
cumstances the intensive bombing of Yugoslav populated areas consti-
tutes a breach of Article I] of the Genocide Convention” (CR 99/25,
p. 12, Brownlie).

4. The Respondent considers that it has not violated the Genocide
Convention, because no genocide crimes have been committed during or
as a result of the military intervention of the NATO countries in Yugo-
slavia.

5. In its Judgment of 11 July 1996 the Court admitted prima facie the
existence of a legal dispute between the Parties because of the existence
of:

“‘a situation in which the two sides hold clearly opposite views
concerning the question of the performance or non-performance
of certain treaty obligations’ ({nterpretation of Peace Treaties
with Bulgaria, Hungary and Romania, First Phase, Advisory Opin-
ion, LC.J. Reports 1950, p. 74)

and that, by reason of the rejection by Yugoslavia of the complaints
formulated against it by Bosnia and Herzegovina, ‘there is a legal
dispute’ between them (East Timor (Portugal v. Australia), I. C.J.
Reports 1995, p. 100, para. 22)” (Application of the Convention on

43
521 LEGALITY OF USE OF FORCE (SEP. OP. PARRA-ARANGUREN)

the Prevention and Punishment of the Crime of Genocide, Prelimi-
nary Objections, C.J. Reports 1996 (11), pp. 614-615, para. 29).

6. Consequently, taking into account the allegations of the Parties in
these incidental proceedings, there appears to exist, prima facie, a “legal
dispute” between them regarding the interpretation and application of
the Genocide Convention. For this reason, Article IX of the Genocide
Convention is applicable and, in my opinion, the Court has prima facie
jurisdiction to entertain the request for provisional measures presented
by Yugoslavia.

7. Article IX of the Genocide Convention is the only prima facie basis
for jurisdiction of the Court in the present case. Therefore the only pro-
visional measures that it can indicate are those aiming to guarantee the
rights of the Applicant under the Genocide Convention.

8. Yugoslavia is requesting the Court to indicate that the Respondent
“shall cease immediately the acts of use of force and shall refrain from
any act of threat or use of force against the Federal Republic of Yugo-
slavia” (CR 99/14, p. 63, Etinski). However, the threat or use of force
against a State cannot in itself constitute an act of genocide within the
meaning of the Genocide Convention. Consequently the provisional
measures requested by Yugoslavia do not aim to guarantee its rights
under the Genocide Convention, 1.e., the right not to suffer acts which
may be qualified as genocide crimes by the Convention. Therefore, in my
opinion, the measures requested by Yugoslavia shall not be indicated.

(Signed) Gonzalo PARRA-ARANGUREN.

44
